Citation Nr: 1719904	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative arthritis.

2.  Entitlement to service connection for a circulatory system disorder, including peripheral vascular disease with left leg ischemia, coronary artery disease, carotid disease, and atherosclerotic occlusive disease, to include as due to jet fuel exposure.
 

REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.

In June 2014 and June 2015, the Board remanded the case for further development.

With regards to the Veteran's claim for entitlement to service connection for a circulatory disorder, the Veteran testified during the April 2016 Board hearing that treatment for this disorder included having a stent placed in his leg and behind his neck for circulatory purposes.  Accordingly, the Board will construe his claim for circulatory disorder to include those diagnoses that refer to stent placement.  The Board has recharacterized the appeal on the title page to encompass a circulatory disorder, to include peripheral vascular disease with left leg ischemia, coronary artery disease, carotid disease, and atherosclerotic occlusive disease.

The issue of entitlement to service connection for headaches has been raised by the record in a statement made by the Veteran during the April 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current low back disability, diagnosed as degenerative arthritis of the lumbar spine, is at least as likely as not the result of active service.

2.  The Veteran's current circulatory system disorder, including peripheral vascular disease with left leg ischemia, coronary artery disease, carotid disease, and atherosclerotic occlusive disease is not the result of a disease or injury in service, to include exposure to jet fuels.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for circulatory system disorder, to include peripheral vascular disease with left leg ischemia, coronary artery disease, carotid disease, and atherosclerotic occlusive disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes available service treatment records (STRs), military personnel records, private and VA treatment records, and statements from the Veteran and his representative.  In August 2012, the RO requested the Veteran's SSA disability records; that same month, the SSA responded that the records had been destroyed.  In December 2012, the RO notified the Veteran that his SSA records could not be located and requested that the Veteran submit any relevant documents in his possession.  The Veteran did not submit any information regarding his SSA disability benefits.  Additionally, in December 2012, the Mississippi Workers' Compensation Commission issued a letter that any records relevant to the Veteran's claim were destroyed in May 1988.  In January 2013, the RO notified the Veteran and issued a Formal Finding on the Unavailability of records from the Mississippi Workers' Compensation Commission. 
 
This case was the subject of a Board remand in June 2014 and June 2015.  
 
In June 2014, the Board remanded this case, in part, in order to obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all treatment records from the Jackson VA Medical Center (VAMC) dated from August 1961 to August 1991 and from January 2013 to the present.  Additional records to be sought were any private treatment records from Baptist Hospital in Jackson, Mississippi, dated in 1979 as well as all pertinent private treatment records from W. H., M. D., and C. S. M, M. D.  The Veteran was to also be afforded a VA examination in regards to his claim for service connection for a low back disability. 

In its June 2015 remand, the Board remanded this case in order for the RO to schedule the Veteran for a hearing before the Board.

Pursuant to the June 2014 Board remand, in a January 2015 letter, the RO notified the Veteran that treatment records from the Jackson VAMC dated from August 1, 1961 to February 25, 1991 could not be located and were unavailable.  All other available VA treatment records from the Jackson VAMC were obtained and associated with the claims file, to include those dated from January 2013.  On July 18, 2014, the RO sent the Veteran a development letter asking him to complete and return VA Form 21-4142 to obtain treatment any private treatment records from Baptist Hospital in Jackson, Mississippi, dated in 1979 as well as additional private treatment records from W. H., M. D., and C. S. M, M. D.  However, the record does not reflect that the Veteran completed and submitted the form.  As the Veteran did not complete the release as requested, no further assistance on the part of VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Lastly, the Board notes that the Veteran was not afforded a VA examination for his claimed circulatory system disorder decided herein; however, as there is no competent evidence that the Veteran's circulatory system disorder is related to service, a VA examination is not necessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).


II. Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a). When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303 (b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Low Back Disability

During the Veteran's recent January 2015 VA examination, the VA examiner diagnosed degenerative arthritis of the thoracolumbar spine (DJD).  

During his examination, the Veteran reported that in 1957 he injured his back in service and was diagnosed with a lumbosacral strain.  He was treated with traction, which provided some relief.  The Veteran further reported having a continuity of back pain symptomatology since the time of his in-service injury.  He stated that he ultimately required a laminectomy and had no improvement.  He now has pain in his back that is worse with standing and he requires a shopping cart to lean on while at the grocery store.  

Service treatment records (STRs) confirm that in August 1957, the Veteran was diagnosed with lumbosacral strain after he was riding in an automobile when its battery died and he had to get out and push the vehicle.  An October 1959 STR also shows that the Veteran presented for treatment with complaints of low back pain after playing basketball the night before.  A July 1961 separation examination acknowledged the Veteran's 1957 lumbosacral strain injury and indicated that Veteran was hospitalized for five days, had a complete recovery, no complications, and no sequelae.  

The post-service record indicates that the Veteran worked as a roofer for most of his career after military service.  A January 1985 VA treatment record reflects the Veteran's report of a back injury at work two days prior.  A June 1985 VA treatment record reflects a history of low back pain for years and a history of lumbar disc surgery in 1979.  In February 1987, the Veteran presented with a three week history of right lower back pain.  He was lifting some heavy roofing material along with another man to throw it off the top of a roof and had the acute onset of right lower back pain.  A January 1989 VA treatment record shows that the Veteran quit work in 1979 secondary to back pain.  A February 1990 x-ray of the lumbar spine was unremarkable.  An April 1991 VA treatment record notes a diagnosis of DJD of the lumbar spine.  In August 1996, it was noted that the Veteran underwent previous three-level lumbar discectomies at Baptist Hospital.  Upon current examination, he was diagnosed with lumbar osteoarthritis.  A January 2013 VA treatment record shows that the Veteran's occupation was listed as "commercial roofing".  

In an April 2010 statement by the Veteran's son, he stated that during Christmas of 1961, he remembered his dad crawling upstairs to their playroom.  He remembered his dad saying that his back hurt badly.  He also stated that when his dad would come home he could hardly move because of his back.  He and his sisters would walk on his back, massage it with alcohol, and put hot towels or whatever else on it to ease his pain.  There were times when he even had trouble getting out of the tub.

In an April 2010 statement by the Veteran's wife, she described when she learned that the Veteran was hospitalized for his back and put into traction.  She stated that he was still experiencing back problems when he was discharged in 1961.

In an April 2010 statement by the Veteran's daughter, she stated that she is his second oldest child and her earliest recollection of him having back trouble was before the 1970s, but she could not remember the exact date as she was a child.  She remembered him lying on the floor because of his tremendous back pain, taking hot baths, and soaking.  She also remembered his surgery in 1979.

Upon VA examination in November 2012 VA, the VA examiner opined that the Veteran's DJD of the lumbar spine was less likely than not the result of his in-service back injury.  The examiner acknowledged that the Veteran suffered from chronic low back pain and had significant degenerative changes seen on x-ray.  However, the examiner stated, "the only injury that he had while in service was a lumbosacral strain that completely recovered after treatment with traction as reported in June 1961.  His degenerative changes are likely from years of wear and tear and not a specific strain that he suffered while in active duty."

The January 2015 VA examiner was also of the same opinion that the Veteran's DJD of the lumbar spine was less likely than not the result of his in-service back injury.  The examiner reasoned, "while the [Veteran] does report an injury to his back that occurred in service while pushing a truck, his main back issues began after service resulting in surgical intervention that did not relieve his back pain.  His imaging is consistent with degenerative arthritis of the lumbar spine that is more likely due to wear and tear over the years as opposed to this injury in service."

During the April 2016 Board hearing, the Veteran's representative submitted evidence from the National Institute of Neurological Disorders suggesting that immediate bedrest is considered to have an adverse effect on a back injury of this nature.  He further stated that it has been determined that movement and treatment with physical therapy is more inclusive for curing this back condition.  The Veteran testified that he was put in traction and placed in a hospital bed with ropes on his legs and feet and weights hung on the end of his bed.  

The Veteran is competent to report symptoms of chronic back pain and the contemporary evidence supports his contentions that he had an onset of back pain in service that has continued since separation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of back pain symptomatology has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.

Both the November 2012 and the January 2015 VA examiners provided the opinion that the Veteran's DJD of the lumbar spine was less likely than not caused by his in-service injury.  Instead, each examiner found that the Veteran's degenerative arthritis of the lumbar spine was more likely due to wear and tear over the years as opposed to his injury in service.  Upon review, the Board finds the probative value of the November 2012 and January 2015 VA medical opinions is diminished as they failed to adequately consider the lay evidence of record indicating significant spine symptoms after service but prior to the documented occupational injuries.  Moreover, they did not take into account the evidence submitted by the Veteran's representative from the National Institute of Neurological Disorders suggesting that immediate bedrest is considered to have an adverse effect on a back injury of the nature the Veteran incurred during service.  

The Board further notes that although the Veteran's July 1961 separation examination noted no active disability at the time and the Veteran was engaged in a physical occupation post-service (and had additional occupational injuries to the lumbar spine after service), there is competent evidence the Veteran had ongoing back pain immediately after service in the form of lay statements from the Veteran, his wife, and children.  Importantly, these lay statements are generally consistent with several statements the Veteran made to medical providers when seeking treatment for back problems after service, such as when he reported in June 1985 that he had back problems for years with previous surgery in 1979.  

In summary, the Veteran has reported symptoms of chronic back pain since active military service and although the post-service evidence is not complete, there is significant evidence demonstrating long-term back problems after military service and the Veteran's complaints to medical providers have consistently reported long-standing back symptoms.  Therefore, the Board has no reason to doubt the Veteran's credibility with respect to these allegations.  Moreover, the Veteran has a current diagnosis of a lumbar spine disability.  Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's current degenerative spine arthritis and his active service, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his back disability is related to his active service.  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

B. Circulatory System Disorder

The Veteran asserts that he has a circulatory system disorder that is related to service.  Specifically, he asserts that this disability is a result of his exposure to jet fuel in service.   Here, the Board concedes jet fuel exposure in service as the Veteran's military occupational specialty (MOS) was an aircraft mechanic.  Service treatment records are silent as to any complaints of or treatment for any disability related to a circulatory system disorder.

Post-service, VA treatment records show that the Veteran has had a history of right carotid endarterectomy in 2008 and basilar artery stenting in September 2008.  VA treatment records dated in July 2009 showed notations of peripheral vascular disease but revealed negative findings for a duplex venography ultrasound.  Additional VA treatment notes detailed findings of coronary artery disease, peripheral vascular disease, carotid surgery, and decreased left leg blood flow.  Private treatment records from W. H., M. D., and C. S. M, M. D., dated in 2009 and 2010 showed findings of peripheral vascular disease with left leg ischemia as well as known carotid disease and atherosclerotic occlusive disease.

A July 2009 VA treatment record shows the Veteran has been diagnosed with coronary artery disease.  A December 2010 private treatment record shows that the Veteran had a diagnosis of carotid disease.  Another December 2010 private treatment record shows the Veteran underwent a percutaneous angioplasty and stent of the left mid and distal superficial femoral artery.  The postoperative diagnosis was peripheral vascular disease with left leg ischemia.

In April 2016, the Veteran submitted an article from the Journal of Toxicology and Environmental Health to support his assertion that his circulatory system disorder is a result of his in-service jet fuel exposure.  

Upon review, the Board finds there is no competent medical evidence of record showing that the Veteran's circulatory system disorder, to include peripheral vascular disease with left leg ischemia, coronary artery disease, carotid disease, and atherosclerotic occlusive disease, had its onset during active service or is related to any in-service disease or injury during active service, including exposure to jet fuel.  Private and VA medical treatment records regarding the aforementioned diagnoses make no mention of any link between this condition and service.  In addition, the article from the Journal of Toxicology and Environmental Health does not provide any evidence to suggest that any such relationship exists.  Accordingly, direct service connection for a circulatory system disorder on the basis that it was incurred or aggravated in service is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the nature and etiology of an alleged circulatory system disorder falls outside the realm of common knowledge of a lay person.  A circulatory system disorder is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's circulatory system disorder is also a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for a circulatory system disorder, to include peripheral vascular disease with left leg ischemia, coronary artery disease, carotid disease, and atherosclerotic occlusive disease have not been met.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a circulatory system disorder, including peripheral vascular disease with left leg ischemia, coronary artery disease, carotid disease, and atherosclerotic occlusive disease, to include as due to exposure to jet fuel, and the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is granted.

Service connection for a circulatory system disorder, to include peripheral vascular disease with left leg ischemia, coronary artery disease, carotid disease, and atherosclerotic occlusive disease is denied.





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


